DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. Examiner respectfully disagrees with the applicant for the following:
In response to the argument regarding the limitation “wherein the indicia comprise series identifiers to indicate the positions of the indicia in a series” these limitations simply interpreted as order of the indicia and does not positively recite the position of the physical item as applicant’s arguing. Regardless of the claimed limitation, the physical location of the object is identified by the indicia as pointed out below by the examiner
“Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042)”. 

Examiner has incorporated a new prior at Kawabe to address the task that is performed by the Robot in a sequence which is the amended portion of the claims. Thus the argument is considered moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-9, 12-17, 24, 28-30, 32-35, 38-41, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, JP 2012145559, in view of Kawabe et al (US 2007/0135962). 

1.   Tanaka discloses a method for creating a machine navigable environment for a robot, the method comprising (abstract):
identifying a desired space in which the robot will operate (para 0008 FG 2) marker is placed on the handle of the refrigerator for the robot to recognize; selecting one or more objects that are or will be located in the space; marking the one or more objects with indicia being (para 0008-0009), robot arm is installed on a wheel chair and the marker on the refrigerator door is human-imperceptible; and
introducing the robot into the space, the robot being capable of movement within the space, and the robot having a sensor capable of perceiving the indicia (para 0008-0009), robot arm is attached to the wheel chair and the wheel chair is capable of move around the space (i.e. kitchen); Tanaka does not specifically disclose wherein the indicia comprises series identifiers to indicate the positions of the indicia in a series comprising a sequence of tasks; However, consider a robot performing a task based on the image recognition would require a sequential direction to perform certain task and the robot should be able to recognize in what order does certain image or tag fall in within the task, Similarly Kawabe disclose a robot with an interfaced that is programmed to perform certain task in a sequence based on the recognition of tags (para 0066-0067); thus the series identifiers of the tag is recognizes its position within the series and it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Tanaka by Kawabe to provide a sequential task order recognition within the system so a task can be performed in sequential manner.  

2 and 29, 51.    The method of claim 1, wherein the indicia comprises interaction information that assists the robot with interaction with the object (para 0008), based on the marker on the refrigerator door, robot arm can automatically open the refrigerator door, thus the marker contains the needed information.

3, 30, 52.    The method of claim 1, wherein the indicia facilitates access to interaction information stored in a computer database (para 0034) discloses the computer process the marker images and data or the information associated with the marker.

(para 0008 FIG 2), it shows the image or the indicia is on the handle of the refrigerator.

6, 32.    The method of claim 1, wherein marking the one or more objects further comprises applying the indicia over a finished surface of the object (para 0008 FIG 2), it shows the image or the indicia is on the handle of the refrigerator, which is a finished surface of the object. 


7, 33.    The method of claim 1, wherein marking the one or more objects further comprises applying a removable applique with the indicia to an outermost finished surface of the object (para 0008 FIG 2), it shows the image or the indicia is on the handle of the refrigerator, further on para 0001 discloses the marker can be attached to an object, which means can be removed as well. 
8, 34.    The method of claim 1, wherein marking the one or more objects further comprises disposing the indicia to be under an outermost finished surface of the object (para 0008 FIG 2), it shows the image or the indicia is on the handle of the refrigerator, which is in the outer most finished surface. 

9, 35.    The method of claim 1, wherein the indicia is disposed in a laminate with an outer layer disposed over the indicia, and the outer layer is opaque to visible light (para 0009, marker is visibly opaque as shown on FIG 2, and not disclosed to be transparent).

12.    The method of claim 1, wherein the indicia identifies the object (para 0008, FIG 2) identifies the object.

13.    The method of claim 1, wherein the indicia identifies a location of an interface of the object (para 0008, FIG 2), It recognizes the handle of the refrigerator via the marker.

14, 38.    The method of claim 1, wherein the indicia identifies a location of an interface of the object and a direction of operation of the interface (para 0008-0009) discloses the location of the refrigerator where the robotic arm autonomously can open the refrigerator, which is a direction of operation.

15, 39.    The method of claim 1, wherein marking the one or more objects further comprises marking an object inside a perimeter of the object (para 008, FIG 2), marker is on the perimeter of the object.

16, 40.    The method of claim 1, wherein marking the one or more objects further comprises marking an object adjacent an interface of the object (para 0008, FIG 2 refrigerator handle is an interface and the marker object is considered adjacent to it).

17, 41.    The method of claim 1, wherein marking the one or more objects further comprises marking an object substantially circumscribing a perimeter of the object (para 0008, FIG 2 refrigerator handle is an interface and the marker object is substantially circumscribing a perimeter).

24.    The method of claim 1, further comprising:
giving an instruction to the robot involving at least one of the one or more objects (para 0008, FIG 2, at least one object being the refrigerator).

(abstract): a surface;
indicia disposed on the surface (para 0008 FG 2) marker is placed on the handle of the refrigerator for the robot to recognize, the indicia being machine-readable by the sensor of the robot, and the indicia being human-imperceptible (para 0008-0009), robot arm is installed on a wheel chair and the marker on the refrigerator door is human-imperceptible; and
the indicia identifying the object and comprising information pertaining to interaction of the robot with the object (para 0008-0009), robot arm is attached to the wheel chair and the wheel chair is capable of move around the space (i.e. kitchen), Tanaka does not specifically disclose wherein the indicia comprises series identifiers to indicate the positions of the indicia in a series comprising a sequence of tasks; However, consider a robot performing a task based on the image recognition would require a sequential direction to perform certain task and the robot should be able to recognize in what order does certain image or tag fall in within the task, Similarly Kawabe disclose a robot with an interfaced that is programmed to perform certain task in a sequence based on the recognition of tags (para 0066-0067); thus the series identifiers of the tag is recognizes its position within the series and it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Tanaka by Kawabe to provide a sequential task order recognition within the system so a task can be performed in sequential manner.  

50.    Tanaka teaches a machine readable marker, comprising (abstract): human-imperceptible marking indicia, wherein the marking indicia is configured to be applied to an object, and comprises information pertaining to robot interaction with the object (para 0008-0009), robot arm is attached to the wheel chair and the wheel chair is capable of move around the space (i.e. kitchen), Tanaka does not specifically disclose wherein the indicia comprises comprising a sequence of tasks; However, consider a robot performing a task based on the image recognition would require a sequential direction to perform certain task and the robot should be able to recognize in what order does certain image or tag fall in within the task, Similarly Kawabe disclose a robot with an interfaced that is programmed to perform certain task in a sequence based on the recognition of tags (para 0066-0067); thus the series identifiers of the tag is recognizes its position within the series and it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Tanaka by Kawabe to provide a sequential task order recognition within the system so a task can be performed in sequential manner.  

53. Tanaka teaches a robotic system comprising:
human-imperceptible indicia associated with an object within an environment in which the robot operates, the human-imperceptible indicia comprising linking information 
 (para 0008 FG 2) marker is placed on the handle of the refrigerator for the robot to recognize; however Tanaka does not specifically disclose wherein the indicia comprises series identifiers to indicate the positions of the indicia in a series comprising a sequence of tasks; However, consider a robot performing a task based on the image recognition would require a sequential direction to perform certain task and the robot should be able to recognize in what order does certain image or tag fall in within the task, Similarly Kawabe disclose a robot with an interfaced that is programmed to perform certain task in a sequence based on the recognition of tags (para 0066-0067); thus the series identifiers of the tag is recognizes its position within the series and it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Tanaka by Kawabe to provide a sequential task order recognition within the system so a task can be performed in sequential manner.  
(para 0008-0009), robot arm is installed on a wheel chair and the marker on the refrigerator door is human-imperceptible; and
interaction information stored in a database accessible by the robot (para 0034) discloses the computer process the marker images and data or the information associated with the marker, the interaction information being associated with the linking information and pertaining to a predetermined intended interaction of the robot with the object,
wherein the linking information is operable to facilitate access to the

database and the interaction information therein by the robot, the interaction information being operable to instruct the robot to interact with the object in accordance with the predetermined intended interaction (para 0008-0009), robot arm is attached to the wheel chair and the wheel chair is capable of move around the space (i.e. kitchen) and autonomously open the refrigerator door which is predetermined.


54. Tanaka teaches a robotic system comprising (abstract):
human-imperceptible indicia associated with an object within an environment in which a robot operates, the human-imperceptible indicia comprising interaction information directly thereon pertaining to a predetermined intended interaction of the robot with the object ; and   
 (para 0008 FG 2) marker is placed on the handle of the refrigerator for the robot to recognize; Tanaka does not specifically disclose wherein the indicia comprises series identifiers to indicate the positions of the indicia in a series comprising a sequence of tasks; However, consider a robot performing a task based on the image recognition would require a sequential direction to perform certain task and the robot should be able to recognize in what order does certain image or tag fall in within the task, Similarly Kawabe disclose a robot with an interfaced that is programmed to perform certain task in a sequence based on the recognition of tags (para 0066-0067); thus the series identifiers of the tag is recognizes its position within the series and it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Tanaka by Kawabe to provide a sequential task order recognition within the system so a task can be performed in sequential manner.  
 and the robot having at least one sensor operable to sense the human-imperceptible indicia (para 0008-0009), robot arm is installed on a wheel chair and the marker on the refrigerator door is human-imperceptible and the interaction information (para 0034) discloses the computer process the marker images and data or the information associated with the marker, the interaction information being operable to instruct the robot to interact with the object in accordance with the predetermined intended interaction (para 0008-0009), robot arm is attached to the wheel chair and the wheel chair is capable of move around the space (i.e. kitchen) and autonomously open the refrigerator door which is predetermined



Claim 4,10-11, 18-23, 25-27, 31, 36-37, 43-44, 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, JP 2012145559, in view of Kawabe, further in view of  Michalakis (US 2018/0215043). 

4, 31.    Tanaka teaches RAS or (rotational angle scaling) using the camera to look at the image from different angle to scale the image so the correct image recognition is possible by the robot (para 0019-0020), However silent on disclosing  wherein marking the one or more objects with indicia further comprises marking the one or more objects with Michalakis teaches a service robot that recognizes various marker symbols using UV reflective and visible in the UV spectrum, the camera on the robot can sense UV spectrum (para 0013-0015); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Tanaka by Michalakis to provide additional feature to the camera sensor of Tanaka so that it can detect UV reflective indicia as an addition to RAS of the images. 


10, 36.    The method of claim 1, wherein marking the one or more objects further comprises marking the one or more objects with indicia transparent to visible light (para 0013); Michalakis teaches a service robot that recognizes various marker symbols using UV reflective and visible in the UV spectrum, the camera on the robot can sense UV spectrum (para 0013-0015); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Tanaka by Michalakis to provide additional feature to the camera sensor of Tanaka so that it can detect UV reflective indicia as an addition to RAS of the images. 

11, 37.    The method of claim 1, wherein selecting the one or more objects further comprises selecting a transparent object, and wherein marking the one or more objects further comprises applying the indicia on the transparent object without interfering with the transparency of the object (para 0035), Michalakis discloses non-visible markers that can be used , which means a transparent object such as the car windshield can have a non-visible marker for the robot without blocking the transparency of the windshield; therefore it would have been obvious to ordinary skilled artisan to use non-visible marker for the transparent object such as glass storage for the robot to recognize the object so that the transparency of the glass isn’t blocked.

18, 42.    The method of claim 1, wherein marking the one or more objects with indicia further comprises marking a single object of the one or more objects with multiple different indicia on different parts of the single object to identify the different parts of the single object; Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part.

19, 43.    The method of claim 1, wherein selecting the one or more objects further comprises selecting an object representing a physical boundary or barrier to movement or action of the robot; and wherein marking the one or more objects further comprises marking the object to indicate the physical boundary or barrier Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042), which limits the robot to maintain the physical boundaries based on the marker; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part of the object. 

20, 44.    The method of claim 1, wherein selecting the one or more objects further comprises selecting an object representing a physical boundary or barrier subject to damage of the object by the robot, and wherein marking the one or more objects further comprises marking the object to indicate the physical boundary or barrier Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042), which limits the robot to maintain the physical boundaries based on the marker; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part of the object.


21, 46.    The method of claim 1, wherein selecting the one or more objects further comprises selecting an object representing a physical boundary or barrier subject to damage of the robot, and wherein marking the one or more objects further comprises marking the object to indicate the physical boundary or barrier Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042), which limits the robot to maintain the physical boundaries based on the marker; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part of the object..

22.    The method of claim 1, wherein selecting the one or more objects further comprises selecting an object representing a physical boundary or barrier subject to frequent movement, and wherein marking the one or more objects further comprises marking the object to indicate the physical boundary or barrier Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042), which limits the robot to maintain the physical boundaries based on the marker; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part of the object.

23.    The method of claim 1, further comprising:
identifying a desired or probable task to be given to the robot; and identifying one or more objects corresponding to the desired or probable task Michalakis teaches the object has markers to identify different part of the objects on FIG 1, a car that has multiple markers for the robot to recognize different part of the car, further it teaches certain task associated with certain marker for the robot to perform (para 0042), which limits the robot to maintain the physical boundaries based on the marker; therefore it would have been obvious to modify Tanaka by Michalakis to provide multiple markers if needed for certain object to perform individual task for that particular part of the object.

25, 47.    The method of claim 1, wherein marking the one or more objects with indicia further comprises marking the one or more objects with indicia that is IR reflective and visible in the IR spectrum, and the robot has a camera with an image sensor operable in the IR spectrum and an IR light source (para 0013), Michalakis teaches a service robot that recognizes various marker symbols using IR reflective and visible in the UV spectrum, the camera on the robot can sense IR reflective (para 0013-0015); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Tanaka by Michalakis to provide additional feature to the camera sensor of Tanaka so that it can detect IR reflective indicia as an addition to RAS of the images. 


(para 0013) Michalakis discloses IR spectrum along with UV spectrum and further discloses the transmission can be through RF (para 0086); therefore it would have been obvious to ordinary skilled artisan to modify Tanaka with Michalakis to provide various image recognition option for the robot.

27, 49.    The method of claim 1, wherein marking the one or more objects with indicia further comprises marking the one or more objects with indicia that emits ultrasonic wavelengths, and the robot has sensor operable in the ultrasonic spectrum (para 0013) Michalakis teaches UV or IR which uses a wavelength that is alternative to the ultrasonic wavelength; therefore it would have been obvious to ordinary skilled artisan to modify Tanaka with Michalakis to provide various image recognition option for the robot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619